                                          Case 4:21-cv-01689-YGR Document 41 Filed 07/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MAGGIE BLAND,                                      CASE NO. 21-cv-01689-YGR
                                   9                   Plaintiff,
                                                                                            ORDER GRANTING MOTION TO REMAND
                                  10             vs.                                        AND DENYING MOTION TO DISMISS AS
                                                                                            MOOT
                                  11     MARIN AIRPORTER,
                                                                                            Re: Dkt. Nos. 32, 34
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          On December 14, 2020, plaintiff filed this action in Marin County Superior Court.
                                  14   Defendant removed the case to federal court on March 10, 2021. (Dkt. No. 1.) On May 18, 2021,
                                  15   defendant filed a motion to dismiss the PAGA claim and to strike the PAGA allegations. (Dkt.
                                  16   No. 32.) On May 19, 2021, plaintiff filed a motion to remand based on the lack of subject matter
                                  17   jurisdiction. (Dkt. No. 34.) Having carefully considered the briefing and arguments submitted on
                                  18   the motion, and for the reasons stated on the record at the June 29, 2021 hearing, the Court
                                  19   GRANTS plaintiff’s motion to remand the case to state court and DENIES AS MOOT defendant’s
                                  20   motion to dismiss/strike.
                                  21          “[S]ubject matter jurisdiction depends only on the named plaintiffs.” Gibson v. Chrysler
                                  22   Corp., 261 F.3d 927, 941 (9th Cir. 2001) (examining only the claims of named class plaintiffs for
                                  23   purposes of the amount-in-controversy requirement in diversity class actions). Here, plaintiff is a
                                  24   cashier. The hours-of-service regulations promulgated by the Federal Motor Carrier Safety
                                  25   Administration, which was the basis for removal, do not cover plaintiff’s claims. On that basis
                                  26   alone, remand is appropriate. The Court also notes that even if she were a driver, it is not clear
                                  27   that defendant could articulate how the drivers are engaging in interstate commerce given the local
                                  28   nature of their work.
                                          Case 4:21-cv-01689-YGR Document 41 Filed 07/02/21 Page 2 of 2




                                   1           The Clerk of the Court is directed to REMAND the case to the Marin County Superior Court

                                   2   and close the file.

                                   3           IT IS SO ORDERED.

                                   4   Dated: July 2, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                   5                                                      UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
